Exhibit 10.1

 
 
 

UAL CORPORATION 1995 DIRECTORS PLAN

(As Amended and Restated Effective as of April 30, 2002)

TABLE OF CONTENTS




> >                                                                                                                                             
> > Page No.

1. General
1
  1.1  Purpose, History and Effective Date
1
  1.2  Participation
1
  1.3  Administration
1
  1.4  Shares Subject to the Plan
2
  1.5  Compliance with Applicable Laws
2
  1.6  Director and Shareholder Status
3
  1.7  Definition of Fair Market Value
3
  1.8  Source of Payments
3
  1.9  Nonassignment
3
  1.10 Elections
3
      2. Awards
3
  2.1  Formula Stock Awards
3
  2.2  Deferred Stock Units
3
      3. Receipt of Stock in Lieu of Eligible Cash Fees
4
  3.1  Election to Receive Stock
4
  3.2  Revocation of Election to Receive Stock
4
  3.3  Election Pursuant to Retirement Plan Resolutions
4
  3.4  Equivalent Amount of Stock
4
      4. Deferral Elections
5
  4.1  Deferrals of Fees
5
  4.2  Deferral of Stock Awards and Deferred Stock Units
6
  4.3  Crediting and Adjustment of Deferred Amounts
7
  4.4  Payment of Deferred Compensation Account
9
  4.5  Payments in the Event of Death
10
  4.6  Multiple Distribution Dates
11
      5. Amendment and Termination
13


 

UAL CORPORATION

1995 DIRECTORS PLAN

(As Amended and Restated Effective as of April 30, 2002)

SECTION 1

General

          1.1. Purpose, History and Effective Date.  UAL Corporation (the
"Company") previously maintained the UAL Corporation 1992 Stock Plan for Outside
Directors (the "Prior Plan") which provided certain benefits to non-employee
directors of the Company.  In order to (i) encourage stock ownership by
directors to further align their interests with those of the stockholders of the
Company, while at the same time providing flexibility for directors who, due to
their individual circumstances, may be unable to take stock in lieu of cash
compensation, and (ii) add certain deferral features for fees and stock awards
and other items of cash compensation as determined by the Board of Directors,
the Company authorized a variety of compensation alternatives, including those
set forth in the Prior Plan, that would be available to Outside Directors (as
defined in subsection 1.2) and established the UAL Corporation 1995 Directors
Plan (the "Plan").  The Plan and any and all amendments thereto were effective
immediately upon the respective approval thereof by the Board of Directors,
except that subsections 1.4, 1.5, 1.7, 1.8, 2.1, 3.1, 3.2 and 3.4 and all
references to Stock Awards, Stock Deferrals and the Company Stock Subaccount
were first effective on and the Prior Plan was terminated as of July 3, 1995
(the "Initial Effective Date").  Stock deferrals made prior to the Initial
Effective Date under the Prior Plan were treated as deferrals under subsection
4.2 of the Plan.  The following provisions constitute an amendment, restatement
and continuation of the Plan as in effect immediately prior to April 30, 2002.

          1.2. Participation.  Only Outside Directors shall be eligible to
participate in the Plan.  As of any applicable date, an "Outside Director" is a
person who is serving as a director of the Company who is not an employee of the
Company or any subsidiary of the Company as of that date.

          1.3. Administration.  The authority to manage and control the
operation and administration of the Plan shall be vested in the Executive
Committee of the Board (the "Committee").  Subject to the limitations of the
Plan, the Committee shall have the sole and complete authority to: (a) interpret
the Plan and to adopt, amend and rescind administrative guidelines and other
rules and regulations relating to the Plan;   (b) correct any defect or omission
and to reconcile any inconsistency in the Plan or in any payment made hereunder;
and   (c) to make all other determinations and to take all other actions
necessary or advisable for the implementation and administration of the Plan.
The Committee's determinations on matters within its control shall be conclusive
and binding on the Company and all other persons.  Notwithstanding the
foregoing, no member of the Committee shall act with respect to the
administration of the Plan except to the extent consistent with the exempt
status of the Plan under Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended ("Rule 16b-3").

          1.4. Shares Subject to the Plan.  Shares of stock which may be
distributed under the plan are shares of common stock of the Company, par value
$.01 per share ("Stock").  The shares of Stock which shall be available for
distribution pursuant to the Plan shall be treasury shares (including, in the
discretion of the Company, shares purchased in the open market).  The number of
shares of Stock to be distributed pursuant to Outside Directors' elections to
receive shares of Stock in lieu of Eligible Cash Fees (as described in
subsection 3.1) shall be determined in accordance with Section 3.  The number of
shares of Stock to be distributed pursuant to awards of Deferred Stock Units (as
described in subsection 2.2) shall be determined in accordance with subsection
2.2.  The number of shares of Stock to be distributed pursuant to Outside
Directors' Deferral Elections (as described in Section 4) shall be determined in
accordance with Section 4.  The number of shares of Stock which are available
for awards under subsection 2.1 shall be 78,800; provided, however, that: (a) in
the event of any merger, consolidation, reorganization, recapitalization,
spinoff, stock dividend, stock split, reverse stock split, rights offering,
exchange or other change in the corporate structure or capitalization of the
Company affecting the Stock, the number and kind of shares of Stock available
for awards under Section 2 and the annual awards of Stock and Deferred Stock
Units provided thereunder shall be equitably adjusted in such manner as the
Committee shall determine in its sole judgment;   (b) in determining what
adjustment, if any, is appropriate pursuant to paragraph (a), the Committee may
rely on the advice of such experts as they deem appropriate, including counsel,
investment bankers and the accountants of the Company; and   (c) no fractional
shares shall be granted or authorized pursuant to any adjustment pursuant to
paragraph (a), although cash payments may be authorized in lieu of fractional
shares that may otherwise result from such an equitable adjustment. The
shareholders of the Company approved a stock split in the form of a 300% stock
dividend on April 24, 1996.  The foregoing number of authorized shares of Stock
reflects the stock split and the Stock Awards awarded under the Plan prior to
the stock split have been adjusted to reflect the stock split.

          1.5. Compliance with Applicable Laws.  Notwithstanding any other
provision of the Plan, the Company shall have no obligation to deliver any
shares of Stock under the Plan unless such delivery would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.  Prior to the delivery of any shares of Stock under the Plan,
the Company may require a written statement that the recipient is acquiring the
shares for investment and not for the purpose or with the intention of
distributing the shares.  If the redistribution of shares is restricted pursuant
to this subsection 1.5, the certificates representing such shares may bear a
legend referring to such restrictions.

          1.6. Director and Shareholder Status.  The Plan will not give any
person the right to continue as a director of the Company, or any right or claim
to any benefits under the Plan unless such right or claim has specifically
accrued under the terms of the Plan.  Participation in the Plan shall not create
any rights in a director (or any other person) as a shareholder of the Company
until shares of Stock are registered in the name of the director (or such other
person).

          1.7. Definition of Fair Market Value.  The "Fair Market Value" of a
share of Stock on any date shall be equal to the average of the high and low
prices of a share of Stock reported for New York Stock Exchange Composite
Transactions for the applicable date or, if there are no such reported trades
for such date, for the last previous date for which trades were reported.

          1.8. Source of Payments.  Except for Stock actually delivered pursuant
to the Plan, the Plan constitutes only an unfunded, unsecured promise of the
Company to make payments or awards to directors (or other persons) or deliver
Stock in the future in accordance with the terms of the Plan.

          1.9. Nonassignment.  Neither a director's nor any other person's
rights to payments or awards under the Plan are subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the director.

          1.10. Elections.  Any notice or document required to be filed with the
Committee under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, or sent via facsimile or by electronic mail,
to the Committee, in care of the Company's Corporate Secretary's Office, at the
Company's principal executive offices.  The Committee may, by advance written
notice to affected persons, revise such notice procedure from time to time.  Any
notice required under the Plan may be waived by the person entitled thereto.
 
 


SECTION 2

Awards

          2.1. Formula Stock Awards.  As of the first business day of January of
each year commencing on and after January 1, 1997, each Outside Director shall
be awarded 400 shares of Stock ("Stock Award").

          2.2. Deferred Stock Units.  As of December 31, 2002 and each December
31st thereafter, each person who was an Outside Director at any time during the
calendar year ended on that date shall be awarded 189 deferred stock units (each
such unit representing the right to receive a share of Stock at a future date)
("Deferred Stock Units").  Notwithstanding the foregoing, the number of Deferred
Stock Units awarded to an Outside Director who is not an Outside Director for
the entire calendar year shall be prorated based on the number of whole calendar
months he or she was an Outside Director during such calendar year.
 
 


SECTION 3

Receipt of Stock in Lieu of Eligible Cash Fees

          3.1. Election to Receive Stock.  Subject to the terms and conditions
of the Plan, including subsection 3.3, each Outside Director may elect (but not
retroactively) to forego receipt of all or any portion of the Eligible Cash Fees
(as defined below) payable to him or her for any period and instead to receive
whole shares of Stock of equivalent value to the Eligible Cash Fees so foregone
(determined in accordance with subsection 3.4).  An election under this
subsection 3.1 to have Eligible Cash Fees paid in shares of Stock shall be valid
only if it is in writing, signed by the Outside Director, and filed with the
Committee in accordance with uniform and nondiscriminatory rules adopted by the
Committee and shall be effective with respect to Eligible Cash Fees payable
after the date on which it is received by the Committee (or as soon as
practicable thereafter) or such later date specified in the election. For
purposes of the Plan, the term "Eligible Cash Fees" means the retainer fees,
meeting fees, committee fees, committee chair fees, and any other items of cash
compensation as designated by the Board of Directors that would otherwise be
payable to the Outside Director by the Company in cash as established, from time
to time, by the Board or any committee thereof, including without limitation,
the amounts credited to an Outside Director's Deferred Compensation Account (as
hereinafter defined) pursuant to resolutions (the "Retirement Plan Resolutions")
adopted by the Board on September 26, 1996 in respect of the cessation of
benefit accruals under the UAL Corporation Retirement Plan for Outside Directors
(the "Retirement Plan").

          3.2. Revocation of Election to Receive Stock.  Once effective, an
election pursuant to subsection 3.1 to receive Stock shall remain in effect
until it is revised or revoked.  Any such revision or revocation shall be in
writing, signed by the Outside Director and filed with the Committee and shall
be effective with respect to Eligible Cash Fees payable after the date on which
it is received by the Committee (or as soon as practicable thereafter) or such
later date specified in such notice.

          3.3. Election Pursuant to Retirement Plan Resolutions.  If no election
to have Eligible Cash Fees which have been credited to an Outside Director's
Deferred Compensation Account pursuant to the Retirement Plan Resolutions
deferred in the form of cash is received on or before December 1, 1996, such
Outside Director shall automatically be deemed to have elected to have such fees
deferred in the form of Stock.

          3.4. Equivalent Amount of Stock. (a) The number of whole shares of
Stock to be distributed to any Outside Director, or credited to his or her
Deferred Compensation Account (as defined in subsection 4.3) pursuant to a
Deferral Election made in accordance with Section 4, by reason of his or her
election pursuant to subsection 3.1 to receive Stock in lieu of Eligible Cash
Fees or pursuant to subsection 3.3 shall be equal to:
  (i) the amount of the Eligible Cash Fees which the Outside Director has
elected to have paid to him or her in shares of Stock or credited to his or her
Company Stock Subaccount (as defined in subsection 4.3);

DIVIDED BY

(ii) (A)  the Fair Market Value of a share of Stock as of the date on which such
Eligible Cash Fees would otherwise have been payable to the Outside Director or
(B) in the case of Eligible Cash Fees credited pursuant to the Retirement Plan
Resolutions, the average Fair Market Value of a share of Stock for the twenty
consecutive trading days ending December 31, 1996.
 

(b) The Fair Market Value of any fractional share shall be paid to the Outside
Director in cash; provided, however, that fractional shares subject to a
Deferral Election filed in accordance with subsection 4.1 shall be deferred and
credited to the Company Stock Subaccount. SECTION 4

Deferral Elections

> 4.1. Deferrals of Fees.

(a) General.  Subject to the terms and conditions of the Plan, each Outside
Director, by filing a written "Deferral Election" with the Committee in
accordance with uniform and nondiscriminatory rules adopted by the Committee,
may elect to defer the receipt of all or any portion of the Eligible Cash Fees
otherwise payable to him or her for any period (including any Eligible Cash Fees
that he or she has elected to receive in Stock pursuant to Section 3) until a
future date (the "Distribution Date") specified by the Outside Director in his
or her Deferral Election as of which payment of his or her Deferred Compensation
Account attributable to amounts deferred pursuant to his or her Deferral
Election shall commence in accordance with subsection 4.4; provided, however,
that in no event shall the Distribution Date elected pursuant to this subsection
4.1(a) be different from the Distribution Date, if any, elected by the Outside
Director pursuant to subsection 4.2.  If no Distribution Date is specified in an
Outside Director's Deferral Election or has otherwise been elected by the
Outside Director pursuant to subsection 4.2, the Distribution Date shall be
deemed to be the first business day in January of the year following the date on
which the Outside Director ceases to be a director of the Company for any
reason. An Outside Director's Deferral Election shall be effective with respect
to Eligible Cash Fees (including any Eligible Cash Fees that he or she has
elected to receive in Stock pursuant to Section 3) and (i) which are otherwise
payable to him or her for services rendered after the last day of the calendar
year in which such election is made or (ii) which are otherwise payable to him
or her at least six months after the date on which such election is filed with
the Committee, as specified in the Deferral Election.  Notwithstanding the
foregoing, except as provided in subsection 4.1(b):
  (A) a Deferral Election which is filed with the Committee within 45 days after
the date on which a director first becomes an Outside Director shall be
effective with respect to all Eligible Cash Fees (including any Eligible Cash
Fees that he or she has elected to receive in Stock pursuant to Section 3)
otherwise payable to him or her after the date the Deferral Election the
Deferral Election is received by the Committee (or as soon as practicable
thereafter) or such later date specified in the Deferral Election; and   (B) by
notice filed with the Committee in accordance with uniform and nondiscriminatory
rules established by it, an Outside Director may terminate or modify any
Deferral Election as to Eligible Cash Fees which are payable at least six months
after the date on which such notice is filed with the Committee or which are
payable to the Outside Director for services rendered after the last day of the
calendar year in which the notice is filed with the Committee; provided,
however, that no modification may be made to the Distribution Date unless the
Outside Director shall file such notice with the Committee at least six months
prior thereto.


Notwithstanding the foregoing provisions of this subsection 4.1(a), the
Committee may, in its sole discretion, after considering all of the pertinent
facts and circumstances, approve a change to a Distribution Date which is
requested by an Outside Director less than six months prior thereto.   (b)
Deferral of Eligible Cash Fees Credited Pursuant to Retirement Plan Resolutions
and Subsection 2.2.   A Deferral Election shall be deemed to have been made and
shall be effective automatically without the requirement of a written Deferral
Election for the Eligible Cash Fees credited to the Plan pursuant to (i) the
Retirement Plan Resolutions, the deferral of which is mandatory pursuant to the
terms of such resolutions, and (ii) subsection 2.2, the deferral of which is
mandatory.  The Distribution Date for such deferrals shall not be different than
the Distribution Date selected pursuant to subsections 4.1(a) and 4.2; provided,
however, that in no event shall the Distribution Date for such Eligible Cash
Fees be earlier than the first business day in January of the year following the
date on which the Outside Director ceases to be a director of the Company for
any reason.

          4.2. Deferral of Stock Awards and Deferred Stock Units.  Subject to
the terms and conditions of the Plan, each Outside Director, by filing a written
"Stock Deferral Election" with the Committee in accordance with uniform and
nondiscriminatory rules adopted by the Committee, may elect to defer the receipt
of all or any portion of the Stock Award which is otherwise to be made to him or
her for 1996 and subsequent years until the Distribution Date; provided,
however, that if no Distribution Date has been elected (or is deemed to have
been elected) pursuant to subsection 4.1, the "Distribution Date" shall be the
date specified by the Outside Director in his or her Stock Deferral Election or,
if no such date is specified, the first business day in January of the year
following the date on which the Outside Director ceases to be a director of the
Company for any reason.  An Outside Director's Stock Deferral Election shall be
effective with respect to Stock Awards otherwise to be made to him or her
pursuant to subsection 2.1 (i) after the last day of the calendar year in which
such election is filed with the Committee or (ii) at least six months after the
date on which such election is made, as specified in the Stock Deferral
Election.  Notwithstanding the foregoing, by notice filed with the Committee in
accordance with uniform and nondiscriminatory rules established by it, an
Outside Director may terminate or modify any Stock Deferral Election as to Stock
Awards to be made at least six months after the date on which such notice is
filed with the Committee or which are to be made for services rendered after the
last day of the calendar year in which the notice is filed with the Committee;
provided, however, that no modification may be made to the Distribution Date
unless the Outside Director shall file such notice with the Committee at least
six months prior thereto.  Notwithstanding the provisions of this subsection
4.2, the Committee may, in its sole discretion, after considering all of the
pertinent facts and circumstances, approve a change to the Distribution Date
which is requested by an Outside Director less than six months prior thereto. 
The Distribution Date for Deferred Stock Units awarded pursuant to subsection
2.2 shall be established, and may be modified, in the same manner as the
Distribution Date for Stock Awards as provided in this subsection 4.2; provided,
however, that in no event shall the Distribution Date for Deferred Stock Units
be earlier than the first business day in January of the year following the date
on which the Outside Director ceases to be a director of the Company for any
reason.  Subject to the proviso to the preceding sentence, the Distribution Date
for Deferred Stock Units awarded pursuant to subsection 2.2 shall be the same as
the Distribution Date, if any, for Stock Awards pursuant to this subsection 4.2.

          4.3. Crediting and Adjustment of Deferred Amounts.  The amount of any
Eligible Cash Fees (including any Eligible Cash Fees that he or she has elected
to receive in Stock pursuant to Section 3) deferred pursuant to subsection 4.1
or the Retirement Plan Resolutions ("Deferred Compensation"), and the amount of
any Stock Award deferred by an Outside Director pursuant to a Stock Deferral
Election and any Deferred Stock Unit (each, a "Stock Deferral"), shall be
credited to a bookkeeping account maintained by the Company in the name of the
Outside Director (the "Deferred Compensation Account"), which account shall
consist of two subaccounts, one known as the "Cash Subaccount" and the other as
the "Company Stock Subaccount."  Any Stock Deferrals and Eligible Cash Fees that
the Outside Director has elected or is deemed to have elected to receive in
Stock pursuant to Section 3 and which he or she has also elected to defer
pursuant to subsection 4.1 or is required to defer pursuant to subsection 2.2 or
the Retirement Plan Resolutions shall be credited to his or her Company Stock
Subaccount.  Any other Deferred Compensation shall be credited to his or her
Cash Subaccount.  An Outside Director's Deferred Compensation Account shall be
adjusted as follows: (a) As of the first day of February, May, August and
November, and as of the Initial Effective Date (each such date referred to
herein as an "Accounting Date"), the Outside Director's Cash Subaccount shall be
adjusted as follows:
  (i) first, the amount of any distributions made since the last preceding
Accounting Date and attributable to the Cash Subaccount shall be charged to the
Cash Subaccount;   (ii) next, the balance of the Cash Subaccount after
adjustment in accordance with subparagraph (i) above shall be credited with
interest for the period since the last preceding Accounting Date computed at the
prime rate as reported by The Wall Street Journal for the current Accounting
Date, or if such date is not a business day, for the next preceding business
day, except that, for the February 1, 1997 Accounting Date, the portion of the
Cash Subaccount representing amounts credited pursuant to the last sentence of
this paragraph (a) shall be credited with interest for only the period since
December 31, 1996;   (iii) next, on the Accounting Date occurring on Initial
Effective Date, the balance in the Cash Subaccount shall be charged with a
distribution equal to that portion of the balance in the Cash Subaccount which
is attributable to Eligible Cash Fees payable prior to the Initial Effective
Date which the Outside Director has elected to receive in Stock pursuant to
Section 3 and which were credited to the Cash Subaccount pursuant to the Outside
Director's Deferral Election (as adjusted in accordance with the terms of the
Plan through the Initial Effective Date); and   (iv) finally, after adjustment
in accordance with the foregoing provisions of this paragraph (a), the Cash
Subaccount shall be credited with the portion of the Deferred Compensation or
Supplemental Benefit (as defined in the Retirement Plan Resolutions) otherwise
payable to the Outside Director since the last preceding Accounting Date or, in
the case of the Accounting Date occurring on February 1, 1995, subsequent to
January 1, 1995, which is to be credited to the Cash Subaccount, excluding
amounts previously credited pursuant to the following sentence. In addition, as
of the close of business on December 31, 1996, the Cash Subaccount shall be
credited with the Eligible Cash Fees to be credited to such account pursuant to
the Retirement Plan Resolutions which the Outside Director has elected to
receive in cash.   (b) The Outside Director's Company Stock Subaccount shall be
adjusted as follows:
  (i) as of the Initial Effective Date, the Company Stock Subaccount shall be
credited with that number of stock units ("Stock Units") which is equal to the
amount charged to the Cash Subaccount as of that date pursuant to subparagraph
(a) (iii) next above, divided by the Fair Market Value of a share of Stock as of
the Initial Effective Date;   (ii) as of any date on or after the Initial
Effective Date on which Eligible Cash Fees would have been payable to the
Outside Director in Stock but for his or her Deferral Election, and as of
December 31, 1996, in the case of the Eligible Cash Fees credited pursuant to
the Retirement Plan Resolutions which the Outside Director has elected to take
in Stock pursuant to Section 3, the Company Stock Subaccount shall be credited
with a number of Stock Units equal to the number of shares of Stock (including
any fractional shares) to which he or she would have been entitled pursuant to
Section 3;   (iii) as of the date on which a Stock Award would be made to the
Outside Director pursuant to subsection 2.1 but for his or her Stock Deferral
Election, the Company Stock Subaccount shall be credited with a number of Stock
Units equal to the number of shares of Stock that would have been awarded to the
Outside Director as of such date but for his or her Stock Deferral Election;  
(iv) as of December 31, 1997, and each December 31st thereafter, the Company
Stock Subaccount shall be credited with a number of Stock Units equal to the
number of Deferred Stock Units awarded pursuant to subsection 2.2;   (v) as of
the date on which shares of Stock are distributed to the Outside Director in
accordance with subsection 4.4 below, the Company Stock Subaccount shall be
charged with an equal number of Stock Units; and   (vi) as of the record date
for any dividend (other than a stock dividend) paid on Stock, the Company Stock
Subaccount shall be credited with that number of additional Stock Units which is
equal to the number obtained by multiplying the number of Stock Units then
credited to the Company Stock Subaccount by the amount of the cash dividend or
the fair market value (as determined by the Board of Directors) of any dividend
in kind payable on a share of Stock and dividing that product by the then Fair
Market Value of a share of Stock. In the event of any merger, consolidation,
reorganization, recapitalization, spinoff, stock dividend, stock split, reverse
stock split, rights offering, exchange or other change in the corporate
structure or capitalization of the Company affecting the Stock, each Outside
Director's Company Stock Subaccount shall be equitably adjusted in such manner
as the Committee shall determine in its sole judgment.

          4.4. Payment of Deferred Compensation Account.  Except as otherwise
provided in this subsection 4.4 or subsection 4.5, the balances credited to the
Cash Subaccount and Company Stock Subaccount of an Outside Director's Deferred
Compensation Account shall each be payable to the Outside Director in 10 annual
installments commencing as of the Distribution Date and continuing on each
annual anniversary thereof.  Notwithstanding the foregoing, an Outside Director
may elect, by filing a notice with the Committee at least six months prior to
the Distribution Date, to change the number of payments to a single payment or
to any number of annual payments not in excess of ten; provided, however, that
the Committee may, in its sole discretion, after considering all of the
pertinent facts and circumstances, approve a change to the payment form which is
requested by an Outside Director less than six months prior to the Distribution
Date .  Each such payment shall include a cash portion, if applicable, and a
Stock portion, if applicable, as follows: (a) The cash portion to be paid as of
the Distribution Date or any anniversary thereof and charged to the Cash
Subaccount shall be equal to the balance of the Cash Subaccount multiplied by a
fraction, the numerator of which is one and the denominator of which is the
number of remaining payments to be made, including such payment.   (b) The Stock
portion to be paid as of the Distribution Date or any anniversary thereof and
charged to the Company Stock Subaccount shall be distributed in whole shares of
Stock, the number of shares of which shall be determined by rounding to the next
lower integer the product obtained by multiplying the number of Stock Units then
credited to the Outside Director's Company Stock Subaccount by a fraction, the
numerator of which is one and the denominator of which is the number of
remaining payments to be made, including such payment.  The Fair Market Value of
any fractional share of Stock remaining after all Stock distributions have been
made to the Outside Director pursuant to this paragraph (b) shall be paid to the
Outside Director in cash. Notwithstanding the foregoing, the Committee, in its
sole discretion, may distribute all balances in any Deferred Compensation
Account and/or all of the balance in any Company Stock Subaccount to the Outside
Director (or former Outside Director) in a lump sum as of any date.

          4.5. Payments in the Event of Death.  If an Outside Director dies
before payment of his or her Deferred Compensation Account commences, all
amounts then credited to his or her Deferred Compensation Account shall be
distributed to his or her Beneficiary (as described below), as soon as
practicable after his or her death, in a lump sum.  If an Outside Director dies
after payment of his or her Deferred Compensation Account has commenced but
before the entire balance of such account has been distributed, the remaining
balance thereof shall be distributed to his or her Beneficiary, as soon as
practicable after his or her death, in a lump sum.  Any amounts in the Cash
Subaccount shall be distributed in cash and any amounts in the Company Stock
Subaccount shall be distributed in whole shares of Stock determined in
accordance with subsection 4.4(b), and the Fair Market Value of any fractional
share of Stock shall be distributed in cash.  For purposes of the Plan, the
Outside Director's "Beneficiary" is the person or persons the Outside Director
designates, which designation shall be in writing, signed by the Outside
Director and filed with the Committee prior to the Outside Director's death.  A
Beneficiary designation shall be effective when filed with the Committee in
accordance with the preceding sentence.  If more than one Beneficiary has been
designated, the balance in the Outside Director's Deferred Compensation Account
shall be distributed to each such Beneficiary per capita (with cash distributed
in lieu of any fractional share of Stock).  In the absence of a Beneficiary
designation or if no Beneficiary survives the Outside Director, the Beneficiary
shall be the Outside Director's estate.

          4.6. Multiple Distribution Dates.  If, as a result of the applicable
proviso to the last sentence of subsection 4.1(b) or the penultimate sentence of
4.2 (the "Multiple Distribution Date Rules"), there shall be more than one
Distribution Date for an Outside Director's Cash Subaccount or Company Stock
Subaccount, then the Company shall take all steps reasonably practicable to
divide the respective subaccount into two separate subaccounts, so that the
credits, charges and payments related to the different Distribution Dates are
kept separate.  In the event an Outside Director has attempted to elect more
than one Distribution Date pursuant to the provisions of subsections 4.1 and 4.2
(other than under the circumstances contemplated by the preceding sentence), the
following rules of construction shall apply: (a) the most recent Distribution
Date election received by the Company in accordance with the Plan shall
constitute a revocation of all prior Distribution Date elections; and   (b) with
respect to contemporaneous elections, elections made pursuant to subsection 4.2
shall take precedence over elections made pursuant to subsection 4.1, elections
made pursuant to subsection 4.1(a) shall take precedence over elections made
pursuant to subsection 4.1(b), and elections made with respect to Stock Awards
shall take precedence over elections made with respect to Deferred Stock Units.
  SECTION 5

Amendment and Termination

          While the Company expects and intends to continue the Plan, the Board
of Directors of the Company reserves the right to, at any time and in any way,
amend, suspend or terminate the Plan; provided, however, that no amendment,
suspension or termination shall: (a) be made without shareholder approval to the
extent such approval is required by law, agreement or the rules of any exchange
or automated quotation system upon which the Stock is listed or quoted;   (b)
except as provided in subsection 4.4 (relating to lump sum payments of amounts
held in an Outside Director's Deferred Compensation Account) or this Section 5,
materially alter or impair the rights of an Outside Director under the Plan
without the consent of the Outside Director with respect to rights already
accrued hereunder; or   (c) make any change that would disqualify the Plan or
any other plan of the Company intended to be so qualified from the exemption
provided by Rule 16b-3 under the Securities Exchange Act of 1934, as amended.